internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-103480-99 date date distributing controlled sub business a business b state c date x date y a b d e plr-103480-99 f g h i j shareholder m shareholder n shareholder o shareholder p shareholder q this letter is in response to your request dated date for rulings relating to the federal_income_tax consequences of a proposed and partially completed transaction you submitted additional information in letters dated date date date and date the information submitted for consideration is substantially as set forth below distributing was established on date x as a state c_corporation distributing owns all of the stock of sub a state c_corporation distributing and its subsidiaries will file their first consolidated_return for the tax_year ending date distributing uses the accrual_method of accounting distributing has authorized a shares of common_stock of which b shares are outstanding distributing also has f shares of preferred_stock authorized of which g shares are outstanding shareholder m owns d shares of distributing common his brother shareholder p owns e shares of distributing common shareholders n o and q each have j shares of distributing common_stock all outstanding preferred distributing stock is owned by sub until date y distributing was directly engaged in business a and business b distributing has submitted for businesses a and b information representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-103480-99 controlled was established on date y as a state c_corporation and a subsidiary of distributing controlled has authorized h shares of common_stock of which i shares are issued and outstanding distributing owns all i shares of controlled’s outstanding_stock upon the establishment of controlled distributing transferred all of the assets and liabilities of business b to controlled controlled uses the cash_method_of_accounting shareholder m and shareholder p have been unable to agree on the expansion debt personnel and other significant issues of the operation of businesses a and b the resulting corporate deadlock has hindered the progress and management of both businesses the proposed transaction will allow shareholder m and shareholder p to each operate a business independently alleviating the disputes and ending the corporate deadlock accordingly the following transaction is proposed and has been partially completed distributing formed controlled as a wholly owned subsidiary and transferred all of the assets of business b to controlled in exchange for all of the outstanding_stock of controlled shareholders p and q shareholder p’s spouse will surrender all of their distributing stock in exchange for all i shares of controlled immediately after the distribution shareholders m n and o will own all of the outstanding common_stock of distributing and shareholders p and q will own all of the outstanding_stock of controlled the following representations have been made in connection with the transaction a the fair_market_value of the controlled stock and other consideration received by each shareholder of distributing stock approximately equals the fair_market_value of distributing stock surrendered by the shareholder in exchange b no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c following the proposed transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees d the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed in the transaction and the liabilities to which the plr-103480-99 transferred assets are subject were incurred in the ordinary course of the business and are associated with the assets being transferred e the indebtedness owed by controlled to distributing if any after the distribution of the controlled stock will not constitute stock_or_securities f no two parties to the transaction are investment companies as defined in sec_368 and iv g the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and there have been no substantial operational changes since the date of the last financial statement submitted h distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business j there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled subsequent to the transaction k payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length l neither distributing nor controlled is an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 m the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-103480-99 o immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution p none of the assets which have been transferred from distributing to controlled include property for which an investment_tax_credit was taken in prior years q the distribution of the stock of controlled is carried out for the following corporate business_purpose to alleviate disputes between the shareholders which have hindered the ongoing management operations and expansion of distributing the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose based solely on the information submitted and on the representations set forth above it is held as follows the transfer by distributing to controlled of the assets described above in exchange for all the stock of controlled and the assumption of certain liabilities followed by the distribution of controlled stock to shareholders p and q in exchange for distributing stock will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of the assets in exchange for all the shares of controlled sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each asset received by controlled will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of the controlled stock in exchange for the distributing stock surrendered by shareholders p and q sec_361 no gain_or_loss will be recognized to shareholders p and q and no amount plr-103480-99 will be included in the income of shareholders p and q upon receipt of controlled stock sec_355 the basis of the controlled stock to be received by shareholders p and q will equal the basis of the distributing stock exchanged therefor sec_358 the holding_period of the controlled stock in the hands of shareholders p and q will include the period for which such shareholder held the distributing stock provided that such stock was held as a capital_asset by such shareholder on the day of distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate plr-103480-99 by ken cohen senior technical reviewer branch
